DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT, filed December 10, 2020.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated July 15, 2020, page 2, is withdrawn.
Applicant’s amendment to claim 1 has overcome the claim rejections under nonstatutory double patenting as set forth in the prior Office action, pages 6-17.  Accordingly, the nonstatutory double patenting claim rejections are withdrawn.
Allowable Subject Matter
Claims 1, 10 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1 and 21, no prior art has been found to disclose or suggest Applicant’s image reading apparatus (claim 1), or image forming apparatus including the image reading apparatus (claim 21), the image reading apparatus including first, second and third line sensors and a processor:
 	wherein, in the first line sensor, the first light receiving element is provided at a first position in the first direction, the second light receiving element is provided at a second position in the first direction and is adjacent to the first light receiving element in 
 	wherein, the sixth light receiving element is provided at the first position in the first direction in the second line sensor, and the eighth light receiving element is provided at the first position in the first direction in the third line sensor,
 	wherein, the fourth light receiving element is provided at the second position in the first direction in the second line sensor, and the ninth light receiving element is provided at the second position in the first direction in the third line sensor, 
 	wherein, the fifth light receiving element is provided at the third position in the first direction in the second line sensor, and the seventh light receiving element is provided at the third position in the first direction in the third line sensor; 
 	wherein the processor operates to:
 	generate pixel data which is data of pixel representing an image corresponding to reading result of the reading unit;
	determine an abnormal pixel of the first color based on pixel data corresponding to the first light receiving element, pixel data corresponding to the fourth light receiving element, and pixel data corresponding to the seventh light receiving element, each of pixel data corresponding to the first color related to an image of a fourth position on the document in the conveying direction;

 	determine an abnormal pixel of the third color based on pixel data corresponding to the third light receiving element, pixel data corresponding to the sixth light receiving element, and pixel data corresponding to the ninth light receiving element, each of pixel data corresponding to the third color related to an image of the fourth position on the document in the conveying direction;
 	correct, in the image corresponding to the reading result of the reading unit, pixel data of a first pixel, which is a pixel of the first color determined to be the abnormal pixel, based on the pixel data of pixel of the first color adjacent to the first pixel in a direction corresponding to the first direction,
 	correct, in the image corresponding to the reading result of the reading unit, pixel data of a second pixel, which is a pixel of the second color determined to be the abnormal pixel, based on the pixel data of pixel of the second color adjacent to the second pixel in a direction corresponding to the first direction, and 
 	correct, in the image corresponding to the reading result of the reading unit, pixel data of a third pixel, which is a pixel of the third color determined to be the abnormal pixel, based on the pixel data of pixel of the third color adjacent to the third pixel in a direction corresponding to the first direction.
 	Claims 10 and 14-20 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D LEE/Primary Examiner, Art Unit 2677